Quinn, Chief Judge
(dissenting):
As I read the record of trial, it was part of the defense strategy to demonstrate the accused was “fully cooperative” with the Federal agents in order to portray him as basically law abiding, and thereby bolster the defense contention that the accused absented himself to get over his resentment at what he believed were discriminatory promotion practices in his unit. As a result, no objection was interposed to the admission of the accused’s pretrial statement. In these circumstances, the defense waived any objection that might have kept the statement out of evidence. United States v Fisher, 4 USCMA 152, 156, 15 CMR 152. I would, therefore, affirm the decision of the board of review.